DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending wherein claims 1-9 are currently under examination and claim 10 is withdrawn from further examination pursuant 37 CFR 1.142(b) as being drawn to a non-elected chromium-free sintering steel. Applicant’s election of claims 1-9 was made with traverse in the Response filed on July 25, 2022. Applicant traverses on the ground that any search for the invention embodied in Group I would necessarily include a search for the invention embodied in Group II and simultaneous search of the groups would not constitute an unreasonable search for the Examiner. The Applicant additionally argues that the necessity of filing multiple patent applications in this instance does not serve to promote the public interest because of the extra expense that is involved. In response, the Examiner notes that the Group I invention does not even require the presence of a steel whereas a specific type of steel (chromium-free) is present in the Group II invention. The Examiner additionally notes that the Group II invention does not require the surface hardening present in the Group I invention. Finally, the Examiner notes that to examine both of these inventions would require not only additional searching but also would require consideration of additional 112 issues, consideration of the combinability of prior art references, the formulation of rejections, etc. Therefore, the requirement is still deemed proper and is therefore made FINAL. 



Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art to Giraud et al. (‘077) discloses a method for carbonitriding which would include first steps of carburizing and second steps of nitriding wherein carburization is performed only during the first steps and only nitriding is performed during the second steps. However, Giraud et al. (‘077) fails to specify wherein the temperatures in a third step (an additional first step or additional second step according to Giraud et al. (‘077)) would be 50 to 250⁰C higher than a second temperature since Giraud et al. (‘077) does not specify modifying the temperatures in this manner. Additionally, Giraud et al. (‘077) fails to specify wherein the metal component would be a sintered metal component. Emamian is cited as a disclosure of a steel that would be sintered and surface hardened though the surface hardening is not as detailed as in the instant claim 1. 

Drawings
The drawings are objected to because Figure 1 does not have any units on the horizontal axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of the Group II invention (claim 10) and the objection to the drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759